                  Case 18-20510             Doc 32       Filed 05/06/20 Entered 05/06/20 12:16:16         Desc Main
                                                           Document     Page 1 of 6
1A
 101-7-NFR
 /2009
 /2010
 ary
 2 Services
                                                     UNITED STATES BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF ILLINOIS
                                                             EASTERN DIVISION

               In Re:                                              §
                                                                   §
               RODNEY D. LOGAN                                     §     Case No. 18-20510
                                                                   §
                                   Debtor                          §

                                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                   APPLICATIONS FOR COMPENSATION
                                                     AND DEADLINE TO OBJECT (NFR)

                       Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that RONALD R.
               PETERSON, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s
               professionals have filed final fee applications, which are summarized in the attached Summary of
               Trustee's Final Report and Applications for Compensation.

                       The complete Final Report and all applications for compensation are available for inspection at
               the Office of the Clerk, at the following address:
                                          219 S. Dearborn Street
                                          Chicago, IL 60604
                     The presentment date for the Trustee's Final Report and Applications for Compensation
               and Deadline to Object (NFR) is scheduled for Tuesday, June 9, 2020 at 1:00 p.m.

               A party who objects to the Trustee's Final Report ("TFR") and wants it called must file a Notice
               of Objection no later than two (2) business days before the presentment date. If a Notice of
               Objection is timely filed, the TFR will be called telephonically (details to access the Court's
               telephonic system are included on the Court's website https://www.ilnb.uscourts.gov/) on the
               presentment date. If no Notice of Objection is timely filed, the court may grant the TFR and
               Applications for Compensation without a hearing before the date of presentment.

               Date Mailed: 05/06/2020                                 By: /s/ Ronald R. Peterson
                                                                                             Trustee


               RONALD R. PETERSON
               JENNER & BLOCK LLP
               353 N. CLARK STREET
               38TH FLOOR
               CHICAGO, IL 60654-3456




          UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 18-20510                 Doc 32           Filed 05/06/20 Entered 05/06/20 12:16:16                                      Desc Main
                                                          Document     Page 2 of 6


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                                                §
                                                                            §
      RODNEY D. LOGAN                                                       §         Case No. 18-20510
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                       8,820.98
                   and approved disbursements of                                                                      $                             0.00
                                                            1
                   leaving a balance on hand of                                                                       $                       8,820.98


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: RONALD R. PETERSON                                 $             1,632.10 $                        0.00 $                1,632.10
                   Total to be paid for chapter 7 administrative expenses                                             $                       1,632.10
                   Remaining Balance                                                                                  $                       7,188.88


                 Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                                                 NONE


               In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
         Case 18-20510            Doc 32   Filed 05/06/20 Entered 05/06/20 12:16:16              Desc Main
                                             Document     Page 3 of 6

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $1,169.22 have been allowed and will be
     paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
     allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        Illinois Department Of
     1                  Revenue                  $          1,169.22 $               0.00 $            1,169.22
                Total to be paid to timely general unsecured creditors                $                1,169.22
                Remaining Balance                                                     $                6,019.66


              Tardily filed claims of general (unsecured) creditors totaling $15,238.99 have been allowed and
     will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
     claims have been paid in full. The tardily filed claim dividend is anticipated to be 39.5 percent, plus
     interest (if applicable).

                 Tardily filed general (unsecured) claims are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
     2                  Ally Bank                $         15,238.99 $               0.00 $            6,019.66
                Total to be paid to tardy general unsecured creditors                 $                6,019.66
                Remaining Balance                                                     $                    0.00


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-NFR (10/1/2010) (Page: 3)
        Case 18-20510             Doc 32   Filed 05/06/20 Entered 05/06/20 12:16:16             Desc Main
                                             Document     Page 4 of 6


                                                          NONE


                                              Prepared By: /s/ Ronald R. Peterson
                                                                                 Trustee


     RONALD R. PETERSON
     JENNER & BLOCK LLP
     353 N. CLARK STREET
     38TH FLOOR
     CHICAGO, IL 60654-3456


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
  Case 18-20510       Doc 32      Filed 05/06/20 Entered 05/06/20 12:16:16        Desc Main
                                    Document     Page 5 of 6


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                                 Chapter 7

LOGAN, RODNEY D.                                       Case No. 18-20510-JPC

                        Debtor.                        Hon. Jacqueline P. Cox

                                                       Hearing: __June 9, 2020
                                                                   1:00 p.m.


                                  CERTIFICATE OF SERVICE

         I, Ronald R. Peterson, an attorney, certify that on Wednesday, May 6, 2020, I caused a

copy of the foregoing Notice of Trustee’s Final Report and Applications for Compensation

and Deadline to Object (NFR) to be served on each of the parties listed on the attached Service

List by the Court’s CM/ECF system or by First Class U.S. mail, postage prepaid, as indicated.


                                                   /s/ Ronald R. Peterson
                                                       Ronald R. Peterson




                                               1
 Case 18-20510      Doc 32     Filed 05/06/20 Entered 05/06/20 12:16:16         Desc Main
                                 Document     Page 6 of 6


                                        Service List

                                   In re Rodney D. Logan
                                     Case No. 18-20510

VIA ECF NOTIFICATION:

     Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
     Ronald R Peterson rpeterson@jenner.com,
      rpeterson@ecf.epiqsystems.com;docketing@jenner.com
     David M Siegel davidsiegelbk@gmail.com,
      author@proofofpayments.com;R41057@notify.bestcase.com; johnellmannlaw@gmail.com

VIA U.S. MAIL:

Ally Financial                                 Ally Financial
PO Box 130424                                  PO Box 380901
Roseville, MN 55113-0004                       Bloomington, MN 55438-0901

Capital One Bank USA NA                        Comcast
10700 Capital One Way                          Bankruptcy Department
Richmond, VA 23060-9243                        11621 E. Marginal Way 5
                                               Tukwila, WA 98168-1965

Comcast                                        Discover Financial SVCS LLC
c/o Diversified Consultants                    PO Box 15316
PO Box 551268                                  Wilmington, DE 19850-5316
Jacksonville, FL 32255-1268

First Tech Federal Credit Union                Illinois Department of Revenue
Attn: Bankruptcy Department                    Bankruptcy Department
PO Box 2100                                    PO Box 64338
Beaverton, OR 97075-210                        Chicago, IL 60664-0338

Patrick S. Layng                               Rodney D. Logan
Office of the U.S. Trustee, Region 11          727 Austin St., Apt. 2N
219 S Dearborn St                              Evanston, IL 60202-3420
Room 873
Chicago, IL 60604-2027

David M Siegel                                 Wells Fargo Card Service
David M. Siegel & Associates                   PO Box 14517
790 Chaddick Drive                             Des Moines, IA 50306-3517
Wheeling, IL 60090-6005
